     Case: 1:17-md-02804 Doc #: 3316 Filed: 06/02/20 1 of 2. PageID #: 494854



                                           No. 20-3375
                                                                                        FILED
                           UNITED STATES COURT OF APPEALS                         Jun 01, 2020
                                                                             DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT


In re: NATIONAL PRESCRIPTION OPIATE                      )
LITIGATION                                               )
_________________________________________                )
                                                         )                 ORDER
In re: STATE OF OHIO BOARD OF                            )
PHARMACY,                                                )
                                                         )
       Petitioner.                                       )



       Before: SILER, ROGERS, and DONALD, Circuit Judges.



       The district court in this multidistrict litigation (MDL) has ordered the State of Ohio Board

of Pharmacy (the Board) to produce certain confidential data from its prescription monitoring

database known as the Ohio Automated Rx Reporting Systems. The Board petitions for a writ of

mandamus requiring the district court to either vacate its order or certify it for immediate appeal

under 28 U.S.C. § 1292(b), and moves to stay the order pending a decision on the merits of its

petition. However, this court’s subsequent opinion in In re Nat’l Prescription Opiate Litig., 956

F.3d 838, (6th Cir. 2020), raises a question as to whether the data at issue continues to be relevant

now that the claims against the retail pharmacy defendants in their capacity as dispensers have

been stricken.

       A mandamus petition may be denied without an answer. Otherwise, the court must order

the respondent to file an answer within a fixed time. Fed. R. App. P. 21(b)(1). “The court of
     Case: 1:17-md-02804 Doc #: 3316 Filed: 06/02/20 2 of 2. PageID #: 494855

                                          No. 20-3375
                                              -2-

appeals may invite or order the trial-court judge to address the petition or may invite an amicus

curiae to do so.” Fed. R. App. P. 21(b)(4).

       Accordingly, Cuyahoga and Summit Counties in Ohio are ORDERED to file an answer

to the mandamus petition and stay motion no later than fifteen days after entry of this order. The

district court is INVITED to file an answer within that same time-period.

                                              ENTERED BY ORDER OF THE COURT




                                              Deborah S. Hunt, Clerk
